Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1 and Claim 11) and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1 and 11 recite requesting and authorizing access to personal information.  The limitations of receiving requests, verifying data, storing data, analyzing data to make determinations, and providing responses, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of managing personal behavior or relationships or interactions between people or entities.  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing personal behavior or relationships or interactions between people or entities which represents the certain methods of organizing human activity. 
Additionally, the claims, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation (the use of “applications” demonstrates the automation of the mental processes), nothing in the claim elements precludes the step 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using distributed block chain ledgers to store data.  The block chain ledgers used in these steps is recited at a high-level of generality and perform no activities other than storing data.
– Using applications to make requests and receive data. The computer used in these steps is recited at a high-level of generality (i.e., as a generic programmed device performing a generic computer functions of transmitting data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 6, 7, 11, and 12 recite further elements related to specific levels/amounts of or types of data that is authorized.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because the specific levels/amounts levels/amounts of or types of data do not significantly affect the processing of the claimed invention.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2, 6, 7, 11, and 12 are ineligible.
Claim 3 recites the use of a server configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
Claims 4, 5, 8, and 15 recite further elements related to transmitting of data and messages.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, 
Claim 14 recites elements that appear in claim 1 and therefore is ineligible for the same reasons as identified in the above analysis for Claim 1.
Claims 9 and 10 are an aggregation of elements that appear in multiple other claims addressed above and therefore are ineligible for the same reasons as identified in the above analysis for those claims.  The combination of these various elements do not amount to significantly more than the abstract ideas than they do individually.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (Pub. No. US 2002/0178364 A1) in view of Jayachandran et al. (Pub. No. US 2019/0028277 A1) in further view of Kurian et al. (Pub No. US 2017/0244721 A1).
In regards to Claim 1, Weiss discloses:
A method comprising: 
receiving a request to store a user code in association with an address for an end user, the request including at least the address; ([0047]; [0050]; Claim 1; Claim 2; Claim 16,  shows a database with codes associated with user data, also shows a user being authorized to enter data into the database (the request to store data in association with a code); [0089]-[0090], specifically shows a user inputting address data to be associated and stored with a code (see also [0048]; [0088]-[0092] additional material regarding user data can including address data))
generating a first record associating the address with the user code corresponding to the end user; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
storing the first record in a [data store]; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
shows a service requesting address data to deliver items to a customer by use of a customer specific code;  [0092], includes the use of a “machine readable bar code” being used to access authorized retrieval of data (as placed on the package), one of ordinary skill in the art would understand that reading this bar code by a machine to access the remote database would include an application (program code) in conjunction with the machine to perform these functions, additional descriptions of using machines and device to access the database by authorized users appears throughout the reference)
retrieving [from stored data], based on the user code, address information for the end user; ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code)
determining that the [accessing/requesting user] is authorized to access the requested address information for the end user; ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code; [0050],  shows additional material regarding validating the authorization to access the data)
returning, to the application, the requested address information for the end user. ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code)
Weiss does not disclose that the user records are stored in a distributed block chain ledger, however, Jayachandran teaches storing and retrieving records from a customer data is stored in a block chain and authorized users can be granted a key (comparable to a code) to access the customer data; [0022]; [0027], additional related material describing storing and authorized retrieval of data; [0002]; [00025], further describes distributed block chain ledgers; [0003], user data can include address data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss so as to have included storing and retrieving records from a block chain, as taught by Jayachandran.
Weiss discloses a “base” method/system in which user data is stored in profiles in a data store, as shown above.  Jayachandran teaches a comparable method/system in which user data is also stored in profiles in a data store, as shown above.  Jayachandran also teaches an embodiment in which the data store is a block chain ledger, as shown above.  One of ordinary skill in the art would have recognized the adaptation of storing and retrieving records from a block chain to Weiss could be performed with the technical expertise demonstrated in the applied references. The block chain recited in the claims merely represents a selected type of data store and its recitation does not provide any specific effect to the functioning of the claimed invention.   There is no indication that the activities performed by the claim would be significantly different if the block chain were replaced by another type of data store, since the block chain only serves to store data in the claimed invention and performs no other specific functions.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
“…identify rules associated with authorization and access requirements and usage…consent…sent from the customer device…may include access being granted…to a third party entity/application from the blockchain…customer account information or data template information may be stored in the blockchain…accessed to retrieve the customer information which can then be decrypted by the anonymous and authorized third parties.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included determining that [an] application is authorized to access the requested address information for the end user as taught by Jayachandran in order to allow multiple types of requestors to request data rather than limiting the use of the system to specific types of requestors (Jayachandran , [0027], the use is open to entities and/or applications, both can make requests (“…third party entity/application…”)). 
Weiss/Jayachandran does not specifically disclose the verification of user address data (although it is noted that general verification/authentication of user identities is included), however, Kurian teaches: 
customer information is validated for authenticity when added to the block chain)
responsive to verifying the address, generating a first record associating the address with the user code corresponding to the end user; ([0074], customer information is validated for authenticity when added to the block chain)
storing the first record in a distributed blockchain ledger; ([0074], customer information is validated for authenticity when added to the block chain)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Jayachandran so as to have included the above method of generating accounts, as taught by Kurian in order to increase efficiency by ensuring that the entered data is validated at the time of account generation (Kurian, [0074]). 
In regards to Claim 2, Weiss discloses:
wherein determining that the application is authorized to access the requested address information for the end user comprises determining that the application is authorized to access the entire address, and wherein returning the address information comprises returning the entire address.  ([0014]; [[0088]-[0092], in order for the mail/parcels to be deliver, the received address data would likely require a complete address)
In regards to Claim 3, Weiss discloses:
wherein the method is performed by an address server, and the application is an entity known to and trusted by the address server.  ([0038], the USR database (user info database) is on a server; [0050], etc., requestor must be validated with the system prior to retrieving the data)
In regards to Claim 4, Weiss discloses:
the request, received from the application for address information for the end user, further comprises authorization information; and the method further comprising authorizing the request based on the authorization information.  ([0050], accessing data (including by receivers, such as those who make requests) includes validation information to authenticate access privileges)
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Jayachandran in further view of Kurian in further view of Mumford et al. (Patent No. US 8,914,411 B1).
In regards to Claim 5, Weiss/Jayachandran/Kurian discloses authorizing requestors/Applications to access end user personal data.  Weiss/Jayachandran/Kurian does not explicitly disclose, but Mumford teaches:
wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user.  (column 4, line 43-column 5, line 6, a requestor makes a request to access user data, the request requires an answer to be sent to the user account (“message” sent to user) that is used to determine response from the user indicating authorization to access the requested information)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Jayachandran/Kurian so as to have included wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user, as taught by Mumford.
Weiss/Jayachandran/Kurian discloses a “base” method/system for granting access to an end users data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end users data by a requesting party, as shown above.  Mumford also teaches an embodiment in which determining that the application is authorized to access the requested address information for the end user comprises sending a message to the end user and receiving a response from the end user indicating that the [requestor] is authorized to access the requested address information for the end user, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user to Weiss/Jayachandran/Kurian could be performed with the technical expertise demonstrated in the applied references. One of ordinary 
In regards to Claim 6, Weiss/Jayachandran/Kurian discloses authorizing requestors/Applications to access end user personal data.  Weiss/Jayachandran/Kurian does not explicitly disclose, but Mumford teaches:
wherein: the response from the end user further indicates a particular portion of the address that the [requestor] is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the [requestor]  comprises the particular portion of the address. (column 4, line 43-column 5, line 6, a requestor makes a request to access a user profile (entire profile) and can be authorized to access only a portion of the requested profile data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Jayachandran/Kurian so as to have included wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the application comprises the particular portion of the address, as taught by Mumford.
Weiss/Jayachandran/Kurian discloses a “base” method/system for granting access to an end users data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end users data by a 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Jayachandran in further view of Kurian in further view of Kats et al. (Pub No. US 2019/0020476 A1).
In regards to Claim 7, Weiss/Jayachandran/Kurian discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Jayachandran/Kurian does not explicitly disclose that verifying the users address includes verification form a government agency, a credit bureau, and a telephone directory, however, Kats teaches:
address information requested by and sent to a requestor (see also [0006]) is verified, the verification including government issued documents (such as a driver’s license) to verify address data), a credit bureau, and a telephone directory. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Jayachandran/Kurian so as to have included wherein verifying the end user's address comprises receiving validation from at least of one: a government agency, a credit bureau, and a telephone directory, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
In regards to Claim 8, Weiss/Jayachandran discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Jayachandran/Kurian does not explicitly disclose that receiving the end users address data includes printed identification issued by a government agency or correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, however, Kats teaches:
wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency ([0007]; [0026]; [0031], address information sent to a requestor (see also [0006]) includes government issued printed documents (such as a driver’s license) to verify address data); and correspondence sent to the end user's 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Jayachandran/Kurian so as to have included wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (Pub. No. US 2006/0106738 A1) in view of Jayachandran et al. (Pub. No. US 2019/0028277 A1) in further view of Kurian et al. (Pub No. US 2017/0244721 A1).
In regards to Claim 11, Schleicher discloses:
receiving an address for an end user;  ([0013]-[0015], customer accounts include address data)
receiving, from an application, a verification request comprising the user code and at least a portion of the address corresponding to the end user; ([0020], “…receives an identifier and at least a portion of a postal address…identifier uniquely identifies a particular user. Some example, identifiers may include…an account identifier [ representing a “code”]…The portion of the postal address may include all or some configurable amount of a postal address…that was supplied by the user to the requestor.”; [0067], requests can come from applications and websites (examples include eBay and PayPal))
retrieving from the first record of the [data store], based on the particular user code, at least the portion of the end user's address; ([0015]; [0029]; [0035], data is retrieved from the data store based on the identifier and data in the request)
verifying that at least the portion of the address corresponding to the end user is consistent with the address stored in association with the first record; [0031]-[0035], system verifies whether or not the received address portion matches address data saved in the data store for a user identifier)
returning, to the application, a confirmation message indicating that at least the portion of the address corresponding to the end user is verified.  ([0036], requestor is notified of match/validated address data)
Schleicher does not disclose that the user records are stored in a distributed block chain ledger, however, Jayachandran teaches storing and retrieving records from a block chain ([0020], customer data is stored in a block chain and authorized users can be granted a key (comparable to a code) to access the customer data; [0022]; [0027], additional related material describing storing and authorized retrieval of data; [0002]; [00025], further describes distributed block chain ledgers; [0003], user data can include address data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Schleicher so as to have included storing and retrieving records from a block chain, as taught by Jayachandran.
 to Schleicher could be performed with the technical expertise demonstrated in the applied references. The block chain recited in the claims merely represents a selected type of data store and its recitation does not provide any specific effect to the functioning of the claimed invention.   There is no indication that the activities performed by the claim would be significantly different if the block chain were replaced by another type of data store, since the block chain only serves to store data in the claimed invention and performs no other specific functions.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Schleicher/Jayachandran does not specifically disclose the recited process for account creation (although it is noted that existence of a database populated with user accounts that are used for address verification would indicate that the accounts with the address data had to be generated at some point prior to their existence and use), however, Kurian teaches: 
verifying the address for the end user; ([0074], customer information is validated for authenticity when added to the block chain)
customer information is validated for authenticity when added to the block chain)
storing the first record in a distributed blockchain ledger; ([0074], customer information is validated for authenticity when added to the block chain)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Schleicher/Jayachandran so as to have included the above method of generating accounts, as taught by Kurian in order to increase efficiency by ensuring that the entered data is validated at the time of account generation (Kurian, [0074]). 
In regards to Claim 12, Schleicher discloses:
wherein at least the portion of the address included in the verification request comprises at least one of a street address, a phone number, a unique identifier issued by a government agency, and an email address. ([0029])
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher in view of Jayachandran in further view of Kurian in further view of Weiss.
In regards to Claim 14, Schleicher/Jayachandran/Kurian does not explicitly disclose, but Weiss teaches:
receiving from a user a request to create an account with an application providing a user service, wherein the request from the user includes a user code that represents address information for the user; ([0047]; [0050]; Claim 1; Claim 2; Claim 16,  shows a database with codes associated with user data, also shows a user being authorized to enter data into the database (the request to store data in association with a code); [0089]-[0090], specifically shows a user inputting address data to be associated and stored with a code (see also [0048]; [0088]-[0092] additional material regarding user data can including address data))
creating an account for the user and storing the user code in association with the account; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
receiving from the user a request for service that requires address information to fulfill; ([0088]-[0092]; Claims 9-11, user makes a delivery requests that reauires address data)
sending a request to an address server for address information for the user, the request including the user code; ([0088]-[0092]; Claims 9-11)
receiving the address information for the user from the address server; ([0088]-[0092]; Claims 9-11)
satisfying the request for service received from the user based on the address information received from the address server. ([0088]-[0092]; Claims 9-11)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Schleicher/Jayachandran/Kurian so as to have included the above method for creating accounts to anonymously request needed personal data as taught by Weiss in order to allow users to create accounts for the purposes of protecting personal data (Weiss, [0015], “Enabling anonymous identification may be particularly advantageous in an unsecured environment, such as the Internet, where it has been found to be relatively trivial to intercept such credit card information”). 
In regards to Claim 15, Schleicher discloses:
the request for service is a first request for service, and the address information for the user received from the address server is first address information, as discussed above.  Schleicher also discloses that a user may have multiple addresses ([0035]).  Schleicher/Jayachandran/Kurian/Weiss does not explicitly disclose that a second request for a second address is made for the same user.  However, the steps for requesting the second address are merely a repletion of the steps for requesting the first address.  One of ordinary skill in the art as of the effective filing date would have found it obvious to allow a requestor to make multiple requests for address data when multiple addresses are available.  One of ordinary skill in the art who could perform the first request would understand how to perform a second (or any number of) requests for a different address and the level of skill demonstrated in the art supports this.  The references do not limit the number of requests or preclude the ability to make multiple requests.  One of ordinary skill in the art would not interpret any of the references as a onetime use system for the requestors.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss in view of Jayachandran in view of Kurian in further view of Kats in further view of Mumford.
In regards to Claim 9, Weiss discloses:
receiving, from an application, a request for address information for the end user, wherein the address information is at least a portion of the address, the request shows a service requesting address data to deliver items to a customer by use of a customer specific code;  [0092], includes the use of a “machine readable bar code” being used to access authorized retrieval of data (as placed on the package), one of ordinary skill in the art would understand that reading this bar code by a machine to access the remote database would include an application (program code) in conjunction with the machine to perform these functions, additional descriptions of using machines and device to access the database by authorized users appears throughout the reference)
determining that the [accessing/requesting user] is authorized to access at least a portion of the requested address information for the end user; ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code; [0050],  shows additional material regarding validating the authorization to access the data)
retrieving from the first record of the [data store], based on the particular user code, at least the portion of the end user's address; ([0015]; [0029]; [0035], data is retrieved from the data store based on the identifier and data in the request)
returning, to the application, the requested address information for the end user. ([0088]-[0092]; Claims 9-11, shows a service receiving address data to deliver items to a customer by use of a customer specific code)
receiving from a user a request to create an account with an application providing a user service, wherein the request from the user includes a user code that represents address information for the user; ([0047]; [0050]; Claim 1; Claim 2; Claim 16,  shows a database with codes associated with user data, also shows a user being authorized to enter data into the database (the request to store data in association with a code); [0089]-[0090], specifically shows a user inputting address data to be associated and stored with a code (see also [0048]; [0088]-[0092] additional material regarding user data can including address data))
creating an account for the user and storing the user code in association with the account; ([0089]; [0090], shows an address and associated code being entered into the data store (generating a record))
receiving from the user a request for service that requires address information to fulfill; ([0088]-[0092]; Claims 9-11, user makes a delivery requests that reauires address data)
sending a request to an address server for address information for the user, the request including the user code; ([0088]-[0092]; Claims 9-11)
receiving the address information for the user from the address server; ([0088]-[0092]; Claims 9-11)
satisfying the request for service received from the user based on the address information received from the address server. ([0088]-[0092]; Claims 9-11)
Weiss does not disclose that the user records are stored in a distributed block chain ledger, however, Jayachandran teaches storing and retrieving records from a block chain ([0020], customer data is stored in a block chain and authorized users can be granted a key (comparable to a code) to access the customer data; [0022]; [0027], additional related material describing storing and authorized retrieval of data; [0002]; [00025], further describes distributed block chain ledgers; [0003], user data can include address data)
 so as to have included storing and retrieving records from a block chain, as taught by Jayachandran.
Weiss discloses a “base” method/system in which user data is stored in profiles in a data store, as shown above.  Jayachandran teaches a comparable method/system in which user data is also stored in profiles in a data store, as shown above.  Jayachandran also teaches an embodiment in which the data store is a block chain ledger, as shown above.  One of ordinary skill in the art would have recognized the adaptation of storing and retrieving records from a block chain to Weiss could be performed with the technical expertise demonstrated in the applied references. The block chain recited in the claims merely represents a selected type of data store and its recitation does not provide any specific effect to the functioning of the claimed invention.   There is no indication that the activities performed by the claim would be significantly different if the block chain were replaced by another type of data store, since the block chain only serves to store data in the claimed invention and performs no other specific functions.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")
Weiss discloses that a user of an application is authorized to access the database data (see explanations, above) and therefore implies that the application used by the user would also be authorized (and provides no material to the contrary).  However, although implied, Weiss does not explicitly state that any applications or program code are themselves authorized.  Jayachandran teaches determining that [an] “…identify rules associated with authorization and access requirements and usage…consent…sent from the customer device…may include access being granted…to a third party entity/application from the blockchain…customer account information or data template information may be stored in the blockchain…accessed to retrieve the customer information which can then be decrypted by the anonymous and authorized third parties.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss so as to have included determining that [an] application is authorized to access the requested address information for the end user as taught by Jayachandran in order to allow multiple types of requestors to request data rather than limiting the use of the system to specific types of requestors (Jayachandran , [0027], the use is open to entities and/or applications, both can make requests (“…third party entity/application…”)). 
Weiss/Jayachandran discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Jayachandran does not explicitly disclose that receiving the end users address data includes printed identification issued by a government agency or correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, however, Kats teaches:
wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency ([0007]; [0026]; [0031], address information sent to a requestor (see also [0006]) includes government issued printed documents (such as a driver’s license) to verify address data); and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Jayachandran so as to have included wherein receiving the end user's address further comprises receiving a copy of authenticating documents including a copy of at least one of: printed identification issued by a government agency and correspondence sent to the end user's address by a well-known entity and delivered to the end user's address by a well-known delivery service, as taught by Kats in order to increase the confidence that the data is accurate (Kats, [0032], government documents implicate high confidence). 
Weiss/Jayachandran discloses the verification of an end users address data to be retrieved by a third-party.  Weiss/Jayachandran does not explicitly disclose that verifying the users address includes verification form a government agency, a credit bureau, and a telephone directory, however, Kats teaches:
wherein verifying the end user's address comprises receiving validation from at least of one: a government agency ([0007]; [0026], address information requested by and sent to a requestor (see also [0006]) is verified, the verification including government issued documents (such as a driver’s license) to verify address data), a credit bureau, and a telephone directory. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Weiss/Jayachandran government documents implicate high confidence). 
Weiss/Jayachandran/Kats discloses authorizing requestors/Applications to access end user personal data.  Weiss/Jayachandran/Kurian does not explicitly disclose, but Mumford teaches:
wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user.  (column 4, line 43-column 5, line 6, a requestor makes a request to access user data, the request requires an answer to be sent to the user account (“message” sent to user) that is used to determine response from the user indicating authorization to access the requested information)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Jayachandran/Kats so as to have included wherein determining that the application is authorized to access the requested address information for the end user comprises: sending a message to the end user; and receiving a response from the end user indicating that the [requestor]  is authorized to access the requested address information for the end user, as taught by Mumford.

Weiss/Jayachandran/Kats discloses authorizing requestors/Applications to access end user personal data.  Weiss/Jayachandran/Kurian does not explicitly disclose, but Mumford teaches:
wherein: the response from the end user further indicates a particular portion of the address that the [requestor] is authorized to access; wherein the particular portion of the a requestor makes a request to access a user profile (entire profile) and can be authorized to access only a portion of the requested profile data)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have further modified the system of Weiss/Jayachandran/Kats so as to have included wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the application comprises the particular portion of the address, as taught by Mumford.
Weiss/Jayachandran/Kats discloses a “base” method/system for granting access to an end users data by a requesting party, as shown above.  Mumford also teaches a comparable method/system for granting access to an end users data by a requesting party, as shown above.  Mumford also teaches an embodiment in which the response from the end user further indicates a particular portion of the address that the requestor is authorized to access, wherein the particular portion of the address is less than the requested address information, and the portion of the address returned to the application comprises the particular portion of the address, as shown above.  One of ordinary skill in the art would have recognized the adaptation of wherein the response from the end user further indicates a particular portion of the address that the application is authorized to access; wherein the particular portion of the address is less than the requested address information; and the portion of the address returned to the 
Weiss/Jayachandran/Kats/Mumford does not explicitly disclose that a second request for a second address is made for the same user.  However, the steps for requesting the second address are merely a repletion of the steps for requesting the first address.  One of ordinary skill in the art as of the effective filing date would have found it obvious to allow a requestor to make multiple requests for address data when multiple addresses are available.  One of ordinary skill in the art who could perform the first request would understand how to perform a second (or any number of) requests for a different address and the level of skill demonstrated in the art supports this.  The references do not limit the number of requests or preclude the ability to make multiple requests.  One of ordinary skill in the art would not interpret any of the references as a onetime use system for the requestors.
In regards to Claim 10, Weiss discloses:
receiving, by the address server from the application, a verification request comprising the user code and address information to be verified corresponding to the end user, wherein the address information to be verified comprises at least one of: a street address, a phone number, a unique identifier issued by a government agency, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.D.S/           Examiner, Art Unit 3629                                                                                                                                                                                             September 11, 2021

/MEHMET YESILDAG/           Primary Examiner, Art Unit 3624